           Case 1:18-cv-02388-CRC Document 23 Filed 11/12/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AMERICAN FEDERATION OF               )
TEACHERS,                            )
                                     )
GIFFORDS LAW CENTER TO               )
PREVENT GUN VIOLENCE,                )
                                     )
      and                            )
                                     )
SOUTHERN POVERTY LAW CENTER, )           Civil Action No. 18-2388 (CRC)
                                     )
            Plaintiffs,              )
                                     )
      v.                             )
                                     )
UNITED STATES DEPARTMENT OF          )
EDUCATION,                           )
                                     )
            Defendant.               )
____________________________________)

                                 JOINT STATUS REPORT

       Plaintiffs and the United States Department of Education (“Defendant”) jointly file this

status report pursuant to the Court’s October 16, 2019, Minute Order. The parties report as

follows:

1.     As previously reported, Defendant agreed to produce 500 pages of emails per month

pertaining to Request 18-02718-F and Plaintiffs agreed to identify attachments to those emails

that they wish to be reviewed and produced by Defendant at the same rate. In August 2019,

Defendant completed its review and production of non-exempt emails responsive to Request 18-

02718-F.

2.     Thereafter, Plaintiff identified a number of attachments for processing and, on October

10, 2019, Defendant made an interim production containing 524 pages of responsive

attachments.
         Case 1:18-cv-02388-CRC Document 23 Filed 11/12/19 Page 2 of 2



3.     On November 12, 2019, Defendant made another interim production containing

approximately 677 pages of attachments responsive to Request 18-02718-F.

4.     Because production of responsive attachments is not yet complete, the parties believe it is

premature to either advise the Court whether disputes remain that require resolution through

summary judgment briefing, or to set a briefing schedule. Instead, the parties respectfully

propose submitting a further joint status report on December 12, 2019, providing the Court with

an update on the status of the production.

Dated: November 12, 2019                     Respectfully Submitted,


                                      By:    /s/ Benjamin M. Seel
                                             BENJAMIN M. SEEL
                                             D.C. Bar # 1035286
                                             Democracy Forward Foundation
                                             1333 H Street, NW
                                             Washington, DC 20005
                                              (202) 701-1793
                                             bseel@democracyforward.org

                                             Counsel for Plaintiffs

                                             JESSIE K. LIU
                                             D.C. BAR # 472845
                                             United States Attorney
                                             for the District of Columbia

                                             DANIEL F. VAN HORN
                                             D.C. BAR # 924092
                                             Civil Chief

                                             /s/ Derek S. Hammond
                                             DEREK S. HAMMOND, D.C. Bar No. 1017784
                                             Assistant United States Attorney
                                             555 Fourth Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-2511
                                             derek.hammond@usdoj.gov

                                             Counsel for Defendant


                                              -2-
